DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/02/2021 has been entered. Claim(s) 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recites the limitation "the additive manufacturing process" in claim 14. Claim 14 (and claim 9 from which it depends) does not disclose “an additive manufacturing process”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 recites the limitation "the at least one electrical trace" in claim 14. Claim 14 (and claim 9 from which it depends) does not disclose “at least one electrical trace”.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that claims 16-20 recite limitations that depend from claim 14 but appear that they should depend from claim 15. Appropriate correction is required. To expedite examination, the examiner is interpreting claims 16-20 to recite “the needle assembly of claim 15”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-2, 4-8, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al., hereafter Cully (PGPub # 20110166455) in view of  Wright et al., hereafter Wright (PGPub # 20060079764).
Regarding claim 1, Cully teaches an active needle assembly for use with an ultrasound imaging system, the needle assembly comprising [an improved catheter is provided. The catheter may include a deflectable member located at a distal end of the catheter. The deflectable member may comprise an ultrasound transducer array (Abstract). The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062)]:
a needle comprising a proximal end and a distal end, the distal end adapted to be inserted into a patient [The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062). A catheter may include a catheter body having a proximal end and a distal end (par. 0016)];
a needle transducer mounted to an exterior surface of the needle [the deflectable member may further include an ultrasound transducer array (par. 0022)];
and a flexible printed circuit board mounted on the exterior surface of the needle, the flexible printed circuit board electrically connecting the needle transducer to a power source [the flexboard may include the electrical interconnection member (Fig. 68; par. 0549)].
Cully does not explicitly teach the at least on conductive trace defining a width ranging from about 0.10 millimeters (mm) to about 0.25mm. However, Wright teaches the at least on conductive trace defining a width ranging from about 0.10 millimeters (mm) to about 0.25mm [The coils may be conductive traces or depositions of copper or another suitably conductive metal formed on the panel […] a trace with a width of approximately 0.15 mm (par. 0123)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully with the teachings of Wright and define the conductive trace with a width approximately of 0.15mm. By doing so, the conductive traces can be arranged to use more surface area of the panel they are formed on, as taught by Wright in [par. 0124].
Regarding claim 2, Cully teaches the needle assembly of claim 1, wherein the flexible printed circuit board comprises a flexible base with a plurality of conductive tracks printed thereon, the plurality of conductive tracks comprises a first conductive track configured to send signals from the needle transducer and a second conductive track configured to receive signals from the ultrasound imaging system, the flexible base being mounted to the exterior surface of the needle [The electrical conductor member may include a plurality of electrical conductors in an arrangement extending from the component to the catheter body (par. 0026) a flexboard that includes electrical conductors for interconnection to the ultrasound imaging array (par. 0369)].
Regarding claim 4, Cully teaches the needle assembly of claim 1, wherein the needle transducer is mounted at the distal end of the needle [an ultrasound transducer array on a deflectable distal end of the catheter (Fig. 3A-B; par. 0225)].
Regarding claim 5, Cully teaches the needle assembly of claim 1, further comprising at least one insulation layer positioned atop the flexible printed circuit board opposite the exterior surface of the needle so as to shield the flexible printed circuit board from the patient [the outer tubular body may further include a shielding layer disposed outside of the electrical conductors (Fig. 5E; par. 0096)].
Regarding claim 6, Cully teaches the needle assembly of claim 1, further comprising at least one insulation layer positioned between the flexible printed circuit board and the exterior surface of the needle [the catheter may include a first electrical conductor portion and a second electrical conductor 
Regarding claim 7, Cully teaches the needle assembly of claim 1, wherein the plurality of electronic components and the conductive tracks of the flexible printed circuit board are arranged linearly from the proximal end to the distal end of the needle [the outer tubular body may comprise a plurality of electrical conductors extending from a proximal end to the distal end […] the plurality of electrical conductors along the length of the outer tubular body (par. 0094)].
Regarding claim 8, Cully teaches the needle assembly of claim 1, wherein the plurality of electronic components and the conductive tracks of the flexible printed circuit board are arranged in a helical pattern from the proximal end to the distal end of the needle [the electrical conductors may be interconnected in a ribbon-shaped member that is helically disposed about and along all or at least a portion of a catheter central axis (par. 0087)].
Regarding claim 15, Cully teaches an active needle assembly for use with an ultrasound imaging system, the needle assembly comprising [an improved catheter is provided. The catheter may include a deflectable member located at a distal end of the catheter. The deflectable member may comprise an ultrasound transducer array (Abstract). The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062)]:
a needle comprising a proximal end and a distal end, the distal end adapted to be inserted into a patient [The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062). A catheter may include a catheter body having a proximal end and a distal end (par. 0016)];

and at least one electrical trace printed on the exterior surface of the needle from the proximal end to the distal end via an additive manufacturing process, the at least one electrical trace electrically connecting the transducer to a power source. [electrical conductor portion may be defined by electrically conductive traces on a substrate that is bendable in tandem with a deflectable member (par. 0100)];
Cully does not explicitly teach the at least on conductive trace defining a width ranging from about 0.10 millimeters (mm) to about 0.25mm. However, Wright teaches the at least on conductive trace defining a width ranging from about 0.10 millimeters (mm) to about 0.25mm [The coils may be conductive traces or depositions of copper or another suitably conductive metal formed on the panel […] a trace with a width of approximately 0.15 mm (par. 0123)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully with the teachings of Wright and define the conductive trace with a width approximately of 0.15mm. By doing so, the conductive traces can be arranged to use more surface area of the panel they are formed on, as taught by Wright in [par. 0124].
Regarding claim 18, Cully teaches the needle assembly of claim 15, further comprising at least one insulation layer positioned atop the at least one electrical trace opposite the exterior surface of the needle so as to shield the at least one electrical trace from the patient [the outer tubular body may further include a shielding layer disposed outside of the electrical conductors (Fig. 5E; par. 0096)].
Regarding claim 19, Cully teaches the needle assembly of claim 15, further comprising at least one insulation layer positioned between the at least one electrical trace and the exterior surface of the needle [the catheter may include a first electrical conductor portion and a second electrical conductor portion. The first electrical conductor portion may include a plurality of electrical conductors arranged 
Regarding claim 20, Cully teaches the needle assembly of claim 15, wherein the at least one electrical trace is arranged linearly from the proximal end to the distal end of the needle [the outer tubular body may comprise a plurality of electrical conductors extending from a proximal end to the distal end […] the plurality of electrical conductors along the length of the outer tubular body (par. 0094)]
or in a helical pattern from the proximal end to the distal end of the needle [the electrical conductors may be interconnected in a ribbon-shaped member that is helically disposed about and along all or at least a portion of a catheter central axis (par. 0087)].
Claims 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cully in view of Wright as applied to claims 1 and 2 above, and further in view of Zhao et al, hereafter Zhao (WIPO Pub # 2014062512).
Regarding claim 3, Cully in view of Wright does not explicitly teach the needle assembly of claim 2, wherein the plurality of conductive tracks are printed on the flexible base via at least one screen printing, flexography, gravure printing, offset lithography, inkjet printing, or additive manufacturing. However, Zhao teaches conductive tracks are printed on the flexible base via at least one screen printing, flexography, gravure printing, offset lithography, inkjet printing, or additive manufacturing [a flexible printed circuit board and is layered, having alternating conductive copper and insulative polyamide layers (pg. 24, lines 26-27)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully to incorporate the teachings of Zhao and include printing a 
Additionally, claim 3 is interpreted as a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. (See MPEP 2113 [R-10.2019]).
Regarding claim 16, Cully in view of Wright does not explicitly teach the needle assembly of claim 15, further comprising a plurality of electrical traces printed on the exterior surface of needle via the additive manufacturing process. However, Zhao teaches electrical traces printed on the exterior surface of needle via the additive manufacturing process [comprised of conductive traces on a plastic mounting piece using electroless plating of metalizable plastic and/or a laser direct structuring technique (pg. 4, lines 2-4)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully in view of Wright to incorporate the teachings of Zhao and include printing a flexible circuit board with conductive tracks. Doing so would allow the contact ends of the transducer to extend toward a console to receive ultrasound signals and power.
Additionally, claim 16 is interpreted as a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. (See MPEP 2113 [R-10.2019]).
Regarding claim 17, Cully in view of Wright does not explicitly teach the needle assembly of claim 15, wherein the additive manufacturing process comprises at least of directed energy deposition or direct laser deposition. However, Zhao teaches the additive manufacturing process comprises at least of directed energy deposition or direct laser deposition [comprised of conductive traces on a plastic mounting piece using electroless plating of metalizable plastic and/or a laser direct structuring technique (pg. 4, lines 2-4)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully in view of Wright to incorporate the teachings of Zhao and include utilization direct laser deposition. Doing so would allow the contact ends of the transducer to extend toward a console to receive ultrasound signals and power.
Additionally, claim 17 is interpreted as a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. (See MPEP 2113 [R-10.2019]).
Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al., hereafter Cully (PGPub # 20110166455) in view of Maguire et al., hereafter Maguire (PGPub # 20020022833).
Regarding claim 9, Cully teaches an active needle assembly for use with an ultrasound imaging system, the needle assembly comprising [an improved catheter is provided. The catheter may include a deflectable member located at a distal end of the catheter. The deflectable member may comprise an ultrasound transducer array (Abstract). The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062)]:
a needle comprising a proximal end and a distal end, the distal end adapted to be inserted into a patient [The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062). A catheter may include a catheter body having a proximal end and a distal end (par. 0016)];
a needle transducer mounted to an exterior surface of the needle [the deflectable member may further include an ultrasound transducer array (par. 0022)];
and at least one electrically-conductive cable extending through the conduit assembly and electrically connecting the transducer to a power source [electrically interconnect the ultrasound imaging array to an electrical interconnection member disposed within a wall of the tubular body (Fig. 36A-C; par. 0367)].
wherein the needle transducer is mounted distally of the conduit assembly on the exterior surface of the needle [the deflectable member may be permanently located outside of the outer tubular body at a distal end of the outer tubular body (par. 0028). The catheter comprises a proximal end (not shown) and a deflectable distal end. Ultrasound transducer array is located at the deflectable distal end (Fig. 3A; par. 0225). See Example 1 below].

    PNG
    media_image1.png
    330
    660
    media_image1.png
    Greyscale

Example 1: Fig. 3A of Cully
a separate conduit assembly mounted to an exterior surface of the needle from the proximal end of the needle and terminating before the distal end, the conduit assembly defining at least one lumen therethrough,
wherein the at least one lumen defines a diameter of up to about 0.25 millimeters (mm).
However, Maguire teaches a separate conduit assembly mounted to an exterior surface of the needle from the proximal end of the needle and terminating before the distal end, the conduit assembly defining at least one lumen therethrough [A medical device assembly and method provides an ultrasound transducer mounted onto a catheter shaft (Abstract). the elongate body is also shown in FIGS. 16A and 16C to include an inner member which extends distally beyond distal inflation and lead ports (par. 230). The medical device assembly is interpreted as the "separate conduit assembly" and the inner member is interpreted as the "catheter/needle". See Example 2 below],


    PNG
    media_image2.png
    378
    636
    media_image2.png
    Greyscale

Example 2. Fig. 16A of Maguire. A medical device assembly defining at least one lumen mounted onto a catheter shaft
wherein the at least one lumen defines a diameter of up to about 0.25 millimeters (mm) [guidewire lumen and guidewire may be replaced with a "pull wire" lumen […] may have a diameter within the range from about 0.008 inch to about 0.020 inch (par. 0233)].
Additionally, as taught by Maguire in [par. 0244], electrical leads are 4-8 mil (0.004 to .008 inch diameter) and the electrical lead lumen in Fig. 16b is a smaller diameter than the guidewire lumen. Therefore, the Examiner interprets that the electrical lead lumen in the separate medical device assembly is a smaller diameter than 0.25mm. See Example 3 below.

    PNG
    media_image3.png
    235
    302
    media_image3.png
    Greyscale

Example 3. Fig. 16b of Maguire. The size comparison of the guidewire/pull wire lumen (diameter range from 0.008-0.020in) and the electrical lead lumen (diameter range from 0.004-0.008in)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully with the teachings of Maguire and include a separate conduit assembly that terminates before the distal end of the needle, defining at least one lumen. By making the conduit assembly separate from the catheter, the materials in contact can be air backed to prevent heat build-up, as taught in [Abstract]. By beginning from the proximal end of the catheter and terminating before the distal end, the additional lumens can connect an inflatable balloon and electrical components to a power source, as taught by Maguire in [par. 0228], and reduce the apparatus in size on the distal end to be used in transeptal left atrial ablation, as taught by Maguire in [par. 0231].
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully with the teachings of Maguire and define at least one lumen diameter to be up to about 0.25mm. By doing so, the medical device assembly and catheter can be adapted to be introduced into the left atrium, as taught by Maguire in [par. 0231]
Regarding claim 10, Cully teaches the needle assembly of claim 9, wherein the conduit assembly comprises at least one of metal tubing or polymer shrink tubing [The tubular body may include a wall with a proximal end and a distal end. The wall may include first and second layers extending from the proximal end to the distal end. (par. 0088). The first and second layers may each include helically wound material (e.g., film). One or more of the plurality of films may include non-porous fluoropolymer (par. 0090)].
Regarding claim 11, Cully teaches the needle assembly of claim 9, wherein the conduit assembly defines at least two lumens [the outer tubular body may have one or more steerable segments with push/pull wires anchored to the distal end of the steerable segments and extending through one or more lumens (par. 0223)].
Regarding claim 12, Cully teaches the needle assembly of claim 9, wherein the conduit assembly is arranged linearly from the proximal end to the distal end of the needle [the catheter body may include electrical conductors running along the length of the catheter body (par. 0203) This is interpreted as the tubular body to run from the proximal end to the distal end of the needle to appropriately house the electrical conductors running along the length of the catheter body].
Regarding claim 13, Cully teaches the needle assembly of claim 9, wherein the conduit assembly is arranged in a helical pattern from the proximal end to the distal end of the needle [the electrically conductive wires helically extend to the proximal end of the catheter (Fig. 4; par. 0016)].
Regarding claim 14, Cully teaches the needle assembly of claim 9, wherein the at least one electrically-conductive cable comprises at least one of a single core wire or a coaxial cable [a catheter embodiment having electrically conductive wires attached to an ultrasound transducer array located near the distal end of the catheter (Fig. 4; par. 0016)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.J.S./Examiner, Art Unit 3793                                 

/JONATHAN CWERN/Primary Examiner, Art Unit 3793